               Case 5:21-cv-00490-FB Document 1 Filed 05/21/21 Page 1 of 17




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                       SAN ANTONIO DIVISION

    MCWHINNEY REAL ESTATE                                        §
    SERVICES, INC.,                                              §
                                                                 §
                               Plaintiff,                        §
    v.                                                           §
                                                                 §
    GRAYSTREET PARTNERS,                                         §      Civil Action No. 5:21-cv-00490
    GRAYSTREET 1600 BROADWAY, LLC,                               §
    GRAYSTREET 1706 BROADWAY, LP,                                §
    GRAYSTREET BROADWAY, LP,                                     §
    GRAYSTREET ACQUISITIONS, LLC,                                §
    GRAYSTREET/KEM EXCHANGE, LLC,                                §
    and KEM TEXAS, LTD,                                          §
                                                                 §
                               Defendant.                        §

         PLAINTIFF’S ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTION


           COMES NOW, MCWHINNEY REAL ESTATE SERVICES, INC. (“McWhinney” or

“Plaintiff”), and, pursuant to Rule 15(a)(1)(B) of the Federal Rules of Civil Procedure, files this

Original Complaint complaining of Defendants GRAYSTREET PARTNERS (“Gray Street”),

GRAYSTREET 1600 BROADWAY, LLC, GRAYSTREET 1706 BROADWAY, LP,

GRAYSTREET                 BROADWAY,               LP,          GRAYSTREET             ACQUISITIONS,     LLC,

GRAYSTREET/KEM EXCHANGE, LLC, and KEM TEXAS, LTD (collectively all Defendants

other than Gray Street are referred to herein as the “Gray Street Affiliates”)1 and would show the

Court as follows:




1
    The Gray Street Affiliates are added as necessary parties for injunctive relief.

PLAINTIFF’S ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTION                                                   1
              Case 5:21-cv-00490-FB Document 1 Filed 05/21/21 Page 2 of 17




                                           I.
                                  NATURE OF THE ACTION

         1.      By its Complaint, McWhinney seeks injunctive and declaratory relief, as well as

specific performance, against Defendants Gray Street and the Gray Street Affiliates. The suit arises

from Gray Street’s refusal to honor McWhinney’s exercise of a valid right of first refusal, which

entitles McWhinney to purchase a specific piece of real property under the same or similar terms

as those agreed to by any other potential buyer. Despite acknowledging McWhinney’s rights

throughout April and May 2021, Gray Street erroneously contends that McWhinney right of first

refusal expired on April 16, 2021. Gray Street and the Gray Street Affiliates will close on a sale

of the Property with another purchaser imminently, unless this Court takes action.

                                              II.
                                            PARTIES

         2.      Plaintiff, McWhinney Real Estate Services, Inc. (“McWhinney”) is a Colorado

corporation with its principal place of business at 1800 Wazee Street, Suite 200, Denver, CO

80202.

         3.      Defendant GrayStreet Partners is a Texas General Partnership, which may be

served with process by serving its managing partner, Kevin Covey at 4515 San Pedro Ave., San

Antonio, TX 78212 or wherever he may be found.

         4.      Defendant GrayStreet 1600 Broadway, LLC is a Texas Limited Liability Company

which may be served with process by serving its registered agent, Paul Covey at 4515 San Pedro

Ave., San Antonio, TX 78212 or wherever he may be found.




PLAINTIFF’S ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTION                                         2
             Case 5:21-cv-00490-FB Document 1 Filed 05/21/21 Page 3 of 17




       5.       Defendant GrayStreet 1706 Broadway, LP, is a Texas Limited Partnership which

may be served with process by serving registered agent, Kevin Covey at 4515 San Pedro Ave.,

San Antonio, TX 78212 or wherever he may be found.

       6.       Defendant GrayStreet Broadway, LP, is a Texas Limited Partnership which may be

served with process by serving registered agent, Kevin Covey at 4515 San Pedro Ave., San

Antonio, TX 78212 or wherever he may be found.

       7.       Defendant GrayStreet Acquisitions, LLC is a Texas Limited Liability Company

which may be served with process by serving its registered agent, Kevin Covey at 4515 San Pedro

Ave., San Antonio, TX 78212 or wherever he may be found.

       8.       Defendant GrayStreet/KEM Exchange, LLC is a Texas Limited Liability Company

which may be served with process by serving its registered agent, Paul Covey at 4515 San Pedro

Ave., San Antonio, TX 78212 or wherever he may be found.

       9.       Defendant KEM Texas, Ltd., is a Texas Limited Partnership which may be served

with process by serving registered agent, Paul Covey at 4515 San Pedro Ave., San Antonio, TX

78212 or wherever he may be found.

                                           III.
                                 JURISDICTION AND VENUE


       10.      This Court has jurisdiction over this matter on the basis of diversity of citizenship

pursuant to 28 U.S.C. § 1332. Diversity of citizenship exists because Plaintiff is a citizen of the

state of Colorado, while each Defendant is a citizen of the state of Texas. This suit seeks

declaratory judgment and specific performance related to a contract for a purchase of property




PLAINTIFF’S ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTION                                          3
              Case 5:21-cv-00490-FB Document 1 Filed 05/21/21 Page 4 of 17




worth tens of millions of dollars, and therefore satisfies that the amount in controversy exceed

$75,000.

        11.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claims occurred within in this district

and the property that is the subject of the action is situated within this district.

        12.      McWhinney is a real estate investment company that develops retail, multifamily

home, and mixed-use properties. In the industry, McWhinney has gained a reputation as an

innovative and comprehensive real estate development, investment and management firm.

McWhinney prides itself on creating unprecedent value and opportunity for its customers,

associates, investors and partners.

        13.      In late 2020, McWhinney began negotiating with Gray Street to purchase a specific

piece of real property known as Broadway East – the Pearl District (the “Property”). On January

15, 2021, Gray Street, through its Managing Partner Kevin Covey, and McWhinney entered into

an Expression of Interest Agreement (the “Letter Agreement”). A true and correct redacted copy

of the Letter Agreement is attached hereto as Exhibit A. The Letter Agreement contemplated that

McWhinney and Gray Street would form a new special purpose entity “for the purposes of

recapitalizing current ownership of the Property.” Ex. A, p. 1. Gray Street would then “contribute

and convey the Property” to the newly created entity, which was to be 80% owned by McWhinney.

Id. In exchange for this contribution of the Property, the Letter Agreement contemplated that

McWhinney would acquire the Property at a price well into eight figures. Id.

        14.      The Letter Agreement contemplated that the Parties would work together in good

faith to “negotiate and enter into [a] Contribution Agreement, [a] JV Agreement and all necessary


PLAINTIFF’S ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTION                                           4
             Case 5:21-cv-00490-FB Document 1 Filed 05/21/21 Page 5 of 17




documents to permit the Parties to effect the transactions contemplated” by the Letter Agreement.

Ex. A, p. 2

       15.      The Letter Agreement also granted McWhinney an absolute “right of first refusal

to purchase the Property upon the same or similar terms and conditions” agreed to by any potential

purchaser. Ex. A, p. 3. McWhinney’s right of first refusal exists during the “Exclusivity Period”

which was defined by the Letter Agreement as the period up “until the full execution and delivery

of the Contribution Agreement and the JV Agreement or, if the Parties are no longer engaged in

good faith negotiations, ninety (90) days from the date of [the Letter Agreement], whichever

occurs first.” Id., p. 2 (emphasis added).

       16.      The Parties expressly agreed that McWhinney’s right of first refusal and the

Exclusivity Period were “binding provisions” of the Letter Agreement. Id., p. 3.

       17.      After executing the Letter Agreement, McWhinney immediately began negotiating

the terms of the contemplated Contribution and JV Agreements. McWhinney prepared drafts of

these agreements and worked with Gray Street to advance the drafts. On February 17, 2021,

McWhinney sent Gray Street’s counsel a partially executed copy of an early entry agreement to

allow McWhinney access to the Property, in order to efficiently effectuate the sale. On February

22, 2021, Gray Street’s counsel responded that “GrayStreet will be signing shortly” and provided

a dropbox link to various documents, so that McWhinney could begin its due diligence on the

Property. On that same date, Gray Street’s counsel sent McWhinney a draft purchase and sale

agreement for the Property to which McWhinney’s counsel provided timely comments. The

purchase and sale agreement was intended to replace the contribution agreement as the parties

worked through the final structure of the deal.


PLAINTIFF’S ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTION                                       5
             Case 5:21-cv-00490-FB Document 1 Filed 05/21/21 Page 6 of 17




       18.      While the Parties continued to negotiate the terms of a final agreement, McWhinney

performed due diligence on the Property. Talks surrounding final documents continued throughout

the spring, with the Parties still actively negotiating terms of the contemplated final agreements.

On March 17, 2021, McWhinney increased its offer for the purchase of the Property by an

additional seven percent (7%).

       19.      During April, McWhinney engaged in multiple conversations with Gray Street, in

which Gray Street provided market data for comparable properties in the area to allow McWhinney

to prepare its pro formas for the proposed purchase of the Property. During this time, McWhinney

knew that Gray Street was marketing the Property, as it was allowed to do under the Letter

Agreement, but that, upon Gray Street’s acceptance of an offer, McWhinney would have an

opportunity to exercise its right of first refusal. At all times, McWhinney was negotiating in good

faith and believed Gray Street to be doing the same. Negotiations continued through the months

of April and May.

       20.      Unbeknownst to McWhinney, on or around April 19, 2021, Gray Street, through

the Gray Street Affiliates, entered into six separate purchase and sale agreements with Fulcrum

Development, LLC (“Fulcrum”) to purchase the Property (the “Fulcrum PSAs”). Despite the fact

the Letter Agreement granted McWhinney “a right of first refusal to purchase the Property upon

the same or similar terms and conditions as set forth in any good faith, bona fide purchase and sale

agreement” (Ex. A, p. 3), Gray Street did not disclose the Fulcrum PSAs. In April and May 2021,

Kevin Covey engaged in regular conversations with McWhinney employees, yet never disclosed

the existence of the Fulcrum PSAs. In fact, the Fulcrum PSAs were not disclosed to McWhinney




PLAINTIFF’S ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTION                                         6
             Case 5:21-cv-00490-FB Document 1 Filed 05/21/21 Page 7 of 17




until May 18, 2021 – a month after they were executed, and only two days before the end of the

Inspection Period contemplated by the Fulcrum PSAs.

       21.      Although he had knowledge of the executed Fulcrum PSAs, Covey continued to

discuss transacting with McWhinney, who believed they were working towards a purchase of the

Property, as contemplated by the Letter Agreement. On May 5, on a phone call with McWhinney

Vice President, George “Trae” Rigby, while discussing the ongoing transaction with McWhinney,

Covey stated that Gray Street had received higher offers for the Property and contemplated

entering into an agreement with a party other than McWhinney, although at that time he did not

identify Fulcrum as that other party and did not disclose that the Fulcrum PSAs had already been

executed.

       22.      On that phone call, Mr. Rigby reminded Gray Street of McWhinney’s right of first

refusal under the Letter Agreement. The next day, on May 6, Covey confirmed on a phone call to

Mr. Rigby that Gray Street would honor McWhinney’s binding right of first refusal. Following

the phone call, Mr. Rigby sent an email to Covey thanking him for the clarifications and asking

him to send over the terms of the offer discussed on May 5. A true and correct copy of Mr. Rigby’s

email is attached hereto as Exhibit B.

       23.      During a phone conversation between Messrs. Rigby and Covey on May 10, 2021,

Covey confirmed to Rigby that offers had come in and that the highest offer was more than

McWhinney’s current offer. On this May 10 phone call, Covey identified Fulcrum as the party

who made the “offer,” but did not disclose that Gray Street had already entered into the Fulcrum

PSAs. During that call, Mr. Rigby told Covey that McWhinney had already prepared a pro forma




PLAINTIFF’S ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTION                                       7
             Case 5:21-cv-00490-FB Document 1 Filed 05/21/21 Page 8 of 17




for the anticipated purchase and was ready and able to respond to any final competing offer, once

disclosed to McWhinney.

       24.      Covey apologized for the delay in sending McWhinney the offer, blaming a late

title report as the reason for being tardy. Covey promised to send McWhinney the terms of any

final competing offer, in order to allow McWhinney to exercise its right of first refusal if it so

desired. On May 12, when Rigby asked for the status of the offer package, Covey responded that

he was “busy,” but would send the offer by the end of the day. He did not send anything.

       25.      After not receiving any information, Mr. Rigby again called Covey on the evening

of Friday, May 14, 2021. On that phone call, Covey, for the first time, disclosed to Rigby and

McWhinney that Gray Street had entered into a contract to sell the Property to Fulcrum. Upon

this hearing this disclosure, Rigby again reiterated McWhinney’s right of first refusal and asked

that Gray Street provide the contract. Rigby followed up that night with an email to Covey, in

which Rigby reinforced that McWhinney “intend[ed] to exercise the contractually binding and

valid Right of First Refusal” and requested the details of the Fulcrum offer. A true and correct

copy this email is attached hereto as Exhibit C.

       26.      After close of business on May 18, 2021, McWhinney received a letter from

Charles Murray, an attorney representing Kevin Covey and Gray Street (the “May 18 Letter”). A

true and correct copy of the May 18 Letter is attached hereto as Exhibit D. Despite the fact that

Covey had confirmed, as late as May 6, 2021, that Gray Street intended to honor McWhinney’s

right of first refusal, the May 18 Letter alleged, for the first time that “the ROFR [right of first

refusal] contained within the January 15, 2021 Expression of Interest expired by its terms no later

than April 16, 2021.” The May 18 Letter went on to state that “[t]he ROFR applied to any ‘good


PLAINTIFF’S ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTION                                         8
              Case 5:21-cv-00490-FB Document 1 Filed 05/21/21 Page 9 of 17




faith, bona fide purchase and sale agreement or similar agreement[;]’ No such agreement existed

until April 19, 2021, which is after the ROFR expired.” Ex. J. Also on May 18, another lawyer

from Mr. Murray’s firm sent copies of the Fulcrum PSAs to McWhinney.

        27.      Under the Fulcrum PSAs, the transaction must close no later than the thirtieth day

following the expiration of the Inspection Period. Under the terms of the Fulcrum PSAs, the

Inspection Period expired at 5:00 p.m. CT on May 20, 2021.

        28.      After receiving the Fulcrum PSAs on May 18, 2021, McWhinney reviewed such

documents carefully, including the price and terms agreed to by Fulcrum. As such, McWhinney

exercises its right of first refusal to “purchase the Property upon the same or similar terms and

conditions” as Fulcrum, and has communicated this to Gray Street.

                                                  V.
                                           CAUSES OF ACTION

                                    DECLARATORY JUDGMENT ACTION

        29.      Plaintiff realleges and incorporates all preceding paragraphs herein by reference.

        30.      Federal Statute provides that “[i]n a case of actual controversy within its

jurisdiction . . . any court of the United States, upon the filing of an appropriate pleading, may

declare the rights and other legal relations of any interested party seeking such declaration, whether

or not further relief is or could be sought. Any such declaration shall have the force and effect of

a final judgment or decree and shall be reviewable as such. 28 U.S.C.A. § 2201. Texas law grants

a court the same power. TEX. CIV. PRAC. & REM. CODE. § 37.003.2




2
  The Texas Declaratory Judgment Act provides that “A court of record within its jurisdiction has power to declare
rights, status, and other legal relations whether or not further relief is or could be claimed.”

PLAINTIFF’S ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTION                                                            9
          Case 5:21-cv-00490-FB Document 1 Filed 05/21/21 Page 10 of 17




        31.     “When considering a declaratory judgment action, a district court must engage in a

three-step inquiry[;] [t]he court must ask (1) “whether an ‘actual controversy’ exists between the

parties” in the case; (2) whether it has authority to grant declaratory relief; and (3) whether “to

exercise its broad discretion to decide or dismiss a declaratory judgment action.” Frye v. Anadarko

Petroleum Corp., 953 F.3d 285, 294 (5th Cir. 2019).

        32.     To show an actual controversy, the dispute at issue “must be definite and concrete,

real and substantial, and admit of specific relief through a decree of a conclusive character.”

Vantage Trailers, Inc. v. Beall Corp., 567 F.3d 745, 748 (5th Cir. 2009). Although “[d]eclaratory

judgments cannot be used to seek an opinion advising what the law would be on a hypothetical set

of facts ..., declaratory judgment plaintiffs need not actually expose themselves to liability before

bringing suit.” Id.

        33.     Clearly there is an actual controversy surrounding McWhinney’s right of first

refusal as agreed to in the Letter Agreement. On numerous occasions, McWhinney reaffirmed and

sought to exercise its right of first refusal. See Ex. H. Kevin Covey, Gray Street’s Managing

Partner, acknowledged McWhinney’s right of first refusal as late as May 6, 2021. Yet, in the May

18 Letter, Gray Street contends that McWhinney’s right of first refusal expired on April 16, 2021.

        34.     This is simply not the case, the Letter Agreement makes clear that McWhinney’s

right of first refusal would expire on the earlier the execution a contribution and JV agreement, or

ninety days after the Letter Agreement was executed, “if the Parties are no longer engaged in good

faith negotiations.” Ex. A, p. 2. At all times, McWhinney continued to negotiate with Gray Street

with the belief that they were moving towards a signed purchase and sale agreement between

McWhinney and Gray Street.


PLAINTIFF’S ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTION                                         10
          Case 5:21-cv-00490-FB Document 1 Filed 05/21/21 Page 11 of 17




       35.     Indeed, throughout April and May 2021, even after entering into the Fulcrum PSAs,

Gray Street continued to acknowledge McWhinney’s right of first refusal and proceeded as though

McWhinney would be given the opportunity to purchase the Property at similar terms agreed to

with any other potential purchaser. McWhinney for its part continued negotiations and its diligence

process in good faith.

                         BREACH OF CONTRACT/SPECIFIC PERFORMANCE

       36.     Plaintiff realleges and incorporates all preceding paragraphs herein by reference.

       37.     The exclusivity provisions of the Letter Agreement is a binding contract between

McWhinney and Gray Street.

       38.     By the above-described actions, Gray Street breached the Letter Agreement.

Specifically, and without limitation, after receiving a “bona fide purchase and sale agreement” for

the Property, Gray Street failed to inform McWhinney of the existence of such agreement, in an

attempt to wrongfully bypass McWhinney’s right of first refusal. Gray Street has also breached

the Letter Agreement by moving forward with a sale of the Property to Fulcrum, despite the fact

that McWhinney exercised its right of first refusal.

       39.     “Under Texas law, specific performance is an equitable remedy that is normally

available only when the complaining party cannot be fully compensated through the legal remedy

of damages or when damages may not be accurately ascertained.” Gen. Universal Sys., Inc. v. Lee,

379 F.3d 131, 153 (5th Cir. 2004). A party seeking specific performance must plead and prove:

(1) compliance with the contract, including tender of performance unless excused by the

defendant's breach or repudiation; and (2) the readiness, willingness, and ability to perform at

relevant times. Di Giuseppe v. Lawler, 269 S.W.3d 588, 593–94, 601 (Tex. 2008).


PLAINTIFF’S ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTION                                       11
          Case 5:21-cv-00490-FB Document 1 Filed 05/21/21 Page 12 of 17




        40.     Under Texas Law, “[s]pecific performance is more readily available to enforce a

contract involving real property than a contract involving personal property because land is

regarded as unique and an action for damages is generally considered inadequate.” In re Baerg

Real Prop. Tr., 585 B.R. 373, 390 (Bankr. N.D. Tex. 2018) (citing Kress v. Soules, 152 Tex. 595,

597, 261 S.W.2d 703, 704 (1953); Simpson v. Green, 231 S.W. 375, 380 (Tex. Comm'n App. 1921,

judgm't adopted); Scott v. Sebree, 986 S.W.2d 364, 369–70 (Tex. App.—Austin 1999); Milliken

v. Townsend, 16 S.W.2d 259, 260 (Tex. Comm'n App. 1929, judgm't affirmed)).

        41.     Here there is no doubt that McWhinney has complied with its obligations under the

Letter Agreement. Moreover, McWhinney is ready, willing, and able to step into the shoes of

Fulcrum and purchase the property under same or similar conditions consistent with all rights

Fulcrum would otherwise have, which is its contractual right under the Letter Agreement.

                                     REQUEST FOR INJUNCTION

        42.     Plaintiff incorporates all preceding paragraphs for all purposes

        43.     Plaintiff requests that this Court enter an order enjoining Gray Street and/or the

Gray Street Affiliates from closing any sale of the Property, as Plaintiff has exercised its valid right

of first refusal, as contained in the Letter Agreement.

        44.     To be entitled to injunctive relief, Plaintiff must establish “(1) a substantial

likelihood of success on the merits, (2) a substantial threat of irreparable injury if the injunction is

not issued, (3) that the threatened injury if the injunction is denied outweighs any harm that will

result if the injunction is granted, and (4) that the grant of an injunction will not disserve the public

interest.” Janvey v. Alguire, 647 F.3d 585, 595 (5th Cir. 2011).




PLAINTIFF’S ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTION                                             12
          Case 5:21-cv-00490-FB Document 1 Filed 05/21/21 Page 13 of 17




       45.     Injunctive relief under Rule 65 of the Federal Rules of Civil Procedure is proper

here because there is a threat of irreparable injury and McWhinney is likely to succeed on the

merits where Gray Street has refused to comply with its unequivocal obligations under the Letter

Agreement. In particular, McWhinney is likely to succeed on its claim for declaratory judgment

that its right of first refusal did not expire. Moreover, McWhinney is likely to succeed on its claim

that Gray Street breached the Letter Agreement, by failing to comply with the terms entitling

McWhinney to a right of first refusal.

       46.     The threat of harm here is real, substantial, and incapable of being reversed at trial.

In particular, without an injunction from this Court, Gray Street will close on the Fulcrum PSAs

therefore divesting McWhinney of its right of first refusal to “purchase the Property upon the same

or similar terms and conditions” as Fulcrum. See Ex. A, p. 3.

       47.     The irreparable harm is highlighted by the fact that the Letter Agreement relates to

a specific piece of real property, which McWhinney would be deprived of if the sale to Fulcrum

is allowed to close. Indeed, the Fifth Circuit Court of Appeals has found that “The deprivation of

an interest in real property constitutes irreparable harm.” Opulent Life Church v. City of Holly

Springs, 697 F.3d 279, 297 (5th Cir. 2012); see also Home Sav. of Am., F.A. v. Van Cleave Dev.

Co., Inc., 737 S.W.2d 58, 59 (Tex. App.—San Antonio 1987, no writ) (“The law recognizes that

each and every piece of real estate is unique, and that this is certainly an element to be considered

in deciding whether there has been irreparable damages.”).

       48.     Conversely, Gray Street will suffer no harm if the injunction is granted. This is

because, by exercising its right of first refusal, McWhinney agrees to “purchase the Property upon

the same or similar terms and conditions” as agreed to by Fulcrum, including the rights,


PLAINTIFF’S ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTION                                          13
            Case 5:21-cv-00490-FB Document 1 Filed 05/21/21 Page 14 of 17




representations, and warranties granted to Fulcrum, including an opportunity to inspect the

Property and review related documents.      Ex. A, p. 3. In other words, even if an injunction is

granted, Gray Street will receive a substantially identical agreement to the Fulcrum PSAs, except

that McWhinney is the buyer, instead of Fulcrum.

       49.     Likewise, granting an injunction will not disserve the public as this dispute relates

to a contractual dispute between private parties, which has no effect on public rights. See Miracle

Appearance Reconditioning Specialists Int'l, Inc. v. Harris, No. 4:07-CV-524-A, 2007 WL

3005638, at *2 (N.D. Tex. Oct. 11, 2007) (“Entry of a preliminary injunction . . . does not disserve

the public interest; rather, a preliminary injunction would serve the public interest to the degree

the law favors the ability of private parties to enter into enforceable contracts without fear and

uncertainty that they will subsequently be rewritten by the court.”).

       50.     Plaintiff hereby requests, and is entitled to, temporary and permanent injunctive

relief, and as necessary a temporary restraining order.

                                        ATTORNEYS’ FEES

       51.     Plaintiff realleges and incorporates all preceding paragraphs herein by reference.

       52.     Plaintiff has retained the undersigned counsel and is entitled to recover its

reasonable and necessary attorneys’ fees and costs incurred in pursuit of its claims under TEX. CIV.

PRAC. & REM. CODE § 38.001.

                                          VI.
                                 CONDITIONS PRECEDENT

       53.     All conditions precedent to Plaintiff’s claim for relief have been performed or have

occurred.



PLAINTIFF’S ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTION                                        14
          Case 5:21-cv-00490-FB Document 1 Filed 05/21/21 Page 15 of 17




                                                   VII.
                                                 PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff, McWhinney Real Estate Services,

Inc., respectfully prays that the Court enters judgment and injunction orders (including a temporary

restraining order as necessary) for Plaintiff and against Defendant Gray Street and the Gray Street

Affiliates, as follows:

        (1)        Preliminarily and permanently enjoin Gray Street, they Gray Street Affiliates, and

all persons acting by, through or in concert with Gray Street and/or the Gray Street Affiliates, from

directly or indirectly:

              a. Closing any sale of the Property, including the sale of the Property
                 contemplating by the Fulcrum PSAs;

              b.   Taking any effort to sell, dispose of, gift, or otherwise transfer the Property.

        (2)        Enter a declaratory judgment that McWhinney has a valid and enforceable right of

first refusal under the Letter Agreement, which has not expired;

        (3)        Enter a judgment against Gray Street for specific performance of the Letter

Agreement;

        (4)        Award Plaintiff the costs of this action, including its attorney’s fees;

        (5)        Award Plaintiff such other and further, both general and special, in law or in equity,

to which Plaintiff may show itself justly entitled.




PLAINTIFF’S ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTION                                             15
        Case 5:21-cv-00490-FB Document 1 Filed 05/21/21 Page 16 of 17




                                         Respectfully submitted,

                                         CONDON TOBIN SLADEK THORNTON &
                                         NERENBERG PLLC

                                         /s/Aaron Z. Tobin
                                         Aaron Z. Tobin
                                         Texas Bar No. 24028045
                                         8080 Park Lane, Suite 700
                                         Dallas, Texas 75231
                                         Telephone: (214) 265-3800
                                         Facsimile: (214) 691-6311
                                         atobin@condontobin.com

                                         ATTORNEY FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTION                 16
        Case 5:21-cv-00490-FB Document 1 Filed 05/21/21 Page 17 of 17




                                      VERIFICATIO
                                                                                      CR~
                                                                                     O F ~ RIGBY


STATE OF TEXAS                                        §
                                                      §
COUNTY OF TRAVIS                                      §

                     /?
       On this /1_ day of May 2021 , before me, the undersigned Notary Public, personally
appeared Trae Rigby, who after being duly sworn by me stated upon oath as follows:
                   GeoRU-/1·
       My name is fffte- Ri'gby. I am Vice President of Strategic Acquisitions for Mc Whinney
Real Estate Services, Inc. ("Plaintiff'). In my capacity as Vice President of Strategic
Acquisitions, I was involved in the transaction described in the foregoing Original Complaint
and Request for Preliminary Injunction. I am an authorized representative of Plaintiff and am
authorized to make this verification on its behalf.

        I have read Plaintiff's Original Complaint and Request for Preliminary Injunction and I
have personal knowledge of all facts stated therein. I declare under penalty of perjury that the
factual statements and allegations contained within Plaintiff's Original Complaint and Request
for Preliminary Injunction are true and correct.



                                                     ,f-        &e,rf/6t'-            L
                                                                                     ~/(·
                                                                                            Rigby   G" f j   (     R;'fo:,
                                                                                                                 '[I;
        Subscribed to and sworn to before me by ttae Rigby on the                                       .i1!__ day of May 2021 , to
certify which witness my hand and official seal.

                                   ~''" ~'''""111111,,,,
                                       -<~   \..THOA.t••~ ~.,   1
                                                                 111/..
                               ...~,-0'••vp  •••• •• ..·""IS'                ~


                                .•<§*-0·•.• ~==
                              ~   l!..'V
                              ~   - .J • • •   ..,.<?-, UB( ••               ~

                           ~ .-~
                          -= :•:
                           =
                          ~                                          ~           ~
                                                                         ~             Notary Public for the State of Texas
                          ~       •        u'/ . =          G-)
                                                          Jc~        •
                                                                         :
                                                                                 ~
                          -~      •            Ai:
                                •• ...,E°Or'"~••          <.r        •
                                                                             ~
                                                                                 -
                           ~          ••.[D11704011-~.••                     ~
                            ~ ~·······~~~
                                                                                       My Commission expires on
                                  "111,::vrP/RES 1•~ ~,~

                                        ~'' """"'' ' '"




VERIFICATION                                                                                                                 Page 1 of 1

                                                                                                         27414366vl 96050.006.00
